DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Teijeiro Castro et al. (US 8,870,202).
Teijeiro discloses in figures 1 – 10 a stabilizer link (1) provided in a vehicle provided with a suspension device and a stabilizer, and adapted to couple the suspension device and the stabilizer to each other, the stabilizer link (1) comprising: a support bar (1, 2) made of metal; and ball joints (7) each provided at both ends of the support bar, wherein the ball joints each include: a ball stud (8) one end of which is fastened to a structural member, and which has a ball part at the other end thereof; and a housing (9, 10) made of resin that rotatably supports the ball part of the ball stud, and the support bar includes: a body part (2) extending in a nearly linear shape; and reinforcement parts (3) each having a nearly annular shape and each provided at both ends of the body part, and wherein the reinforcement parts of the support bar are each embedded in the housing (10) so as to surround the ball part (claim 1). The body part of the support bar has a nearly U-shaped cross section continuously in a nearly linear manner (figure 8) (claim 2). A nearly U-shaped and curved outer wall part in the body part is provided to follow a circular arc of a circumscribed circle of the body part (claim 3). The reinforcement parts of the . 
Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Teijeiro Castro et al. (US 8,870,202).
Teijeiro discloses in figures 1 – 10 a stabilizer link with holes each having an inner diameter that allows passage of the ball part of the ball stud but does not disclose the method. However determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is patentable even though the prior product was made by a different process. PHOSITA would have found it obvious to use known convention methods in the art in when forming metal components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugiura (US 5,427,467), Kusama et al. (US 5,662,348).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE T VERLEY/Primary Examiner, Art Unit 3618